Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 1 of 8 PageID #: 19558




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                          Case No. 2:19-cv-92-JRG-RSP

   v.                                                LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,

         Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC,         Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK’S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY’S RETAIL HOLDINGS, INC.,            Case No. 2:19-cv-00099-JRG-RSP
   MACY’S.COM, LLC,
                                            Case No. 2:19-cv-00100-JRG-RSP
   TARGET CORPORATION,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS CORPORATION,
   TRANSFORM SR LLC, AND TRANSFORM
   KM LLC,                                     CONSOLIDATED CASES

         Defendants.


         PLAINTIFF TEAM WORLDWIDE CORPORATION’S OBJECTIONS TO
        MAGISTRATE JUDGE’S ORDER ON DEFENDANTS’ MOTION TO STRIKE
                              (DKT. NO. 394)
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 2 of 8 PageID #: 19559




          Plaintiff Team Worldwide Corporation (“TWW”) respectfully objects to the Magistrate

   Judge’s Order on Defendants’ Motion to Strike References to the Prior Wal-Mart Infringeme nt

   Notice and Arbitration Infringement Findings (Dkt. No. 394 at 2). Since the Magistrate Judge’s

   Order, the circumstances surrounding this decision have changed. During the April 13, 2021

   pretrial conference, the Court declined to treat the “Walmart’s Notice Regarding Infringeme nt

   Defense” (“Infringement Admission”) filed by Intex, Coleman, and Bestway (collectively

   “Manufacturers”) in the Walmart Litigation as a hearsay exception. Although the Infringeme nt

   Admission is a statement against interest the Court stated that, because the manufacturer witnesses

   were available, the exception did not apply. Subsequent to the pretrial conference, Defendants

   informed the Court and TWW that these Manufacturer witnesses would not testify live. As these

   witnesses are outside the subpoena power of the Court, the witnesses are unavailable and the

   hearsay exception for the Infringement Admission now applies.

          Moreover, as discussed below, the Infringement Admission is highly probative of TWW’s

   willfulness case against all Defendants and its infringement case. In addition, the Infringeme nt

   Admission is central to the case as it is discussed in expert reports and numerous depositions.

   Accordingly, TWW respectfully requests that this Court reject the ruling on Defendants’ motion

   to strike references to the Infringement Admission.

     I.   The Notice of Infringement is a Statement Against Interest and, as Circumstance s
          Have Changed, an Exception to Hearsay Under Rule 804

          In this action, the Infringement Admission is considered a statement against the interests

   of third-party witness Manufacturers who are beyond the subpoena power of this Court and,

   therefore, unavailable under Rule 804. Rule 804 permits, under the statement against interest

   exception, the admission of “[a] statement which was at the time of its making so far contrary to

   the declarant’s pecuniary or proprietary interest, or so far tended to subject him to civil or criminal


                                                     1
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 3 of 8 PageID #: 19560




   liability […] that a reasonable man in his position would not have made the statement unless he

   believed it to be true.” United States v. Briscoe, 742 F.2d 842, 846 (5th Cir. 1984) (quoting Fed.

   R. Evid. 804(b)(3)(A)). The statement against interest exception is only available if the declarant

   is unavailable. A declarant is considered unavailable as a witness if “the declarant is absent from

   the trial or hearing and the statement’s proponent has not been able, by process or other reasonable

   means, to procure the declarant’s attendance or testimony, in the case of a hearsay exception

   under Rule 804(b)(2), (3), or (4).” Fed. R. Evid. 804(a)(5)(B).

          Such exception is applicable to the Infringement Admission and it should not be excluded.

   In this case, the circumstances have changed since the April 13, 2021 pretrial conference when the

   Magistrate Judge heard arguments on the underlying motion (Dkt. No. 213). At the pretrial

   conference, in response to TWW’s argument that the Infringement Admission is a statement

   against the Manufacturers’ interest, the Magistrate Judge asked TWW’s counsel: “And are [the

   Manufacturers] unavailable? Isn’t a prerequisite to reliance on the statements against interest that’s

   in Rule 804, not 803, isn’t it?” (Apr. 13, 2021 Pretrial Conference Hearing Tr. at 20:23-25). At the

   time, Defendants had the Manufacturers listed on their witness lists for trial as “may call”

   witnesses. Subsequent the pretrial conference, Defendants informed TWW and the Court that these

   Manufacturer witnesses (and others) would not be testifying live. Because the Manufacturers are

   no longer testifying live voluntarily through Defendants and they are beyond the court’s subpoena

   power, the Manufacturers are unavailable for purposes of Rule 804. Moss v. Ole S. Real Estate,

   Inc., 933 F.2d 1300, 1311 n.11 (5th Cir. 1991) (“Johnson is unavailable as a witness because she

   is outside the court’s subpoena power.”) (citing Fed. R. Evid. 804(a)(4)); Wilson v. Seven

   Seventeen HB Phila. Corp. No. 2, No. 99-CV-1729, 2003 U.S. Dist. LEXIS 21072, at *12 (E.D.

   Pa. Nov. 14, 2003) (“any witness outside the subpoena power of this Court (within 100 miles of



                                                     2
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 4 of 8 PageID #: 19561




   this District) is unavailable under Rule 804(a)(5)[.]”); Aubrey Rogers Agency, Inc. v. AIG Life Ins.

   Co., Civil Action No. 97-529 MMS, 2000 U.S. Dist. LEXIS 997, at *15 (D. Del. Jan. 13, 2000)

   (courts distinguish between the unavailability of expert and fact witnesses and find fact witnesses

   unavailable simply because they are beyond the court’s subpoena power); see also Charles v.

   Wade, 665 F.2d 661, 664 (5th Cir. 1982); Tex. & P. R. Co. v. Reagan, 118 F. 815, 817 (5th Cir.

   1902). The fact that these witnesses are beyond the subpoena power of this Court’s makes it

   unfeasible for TWW to present the admission of Manufacturers’ infringement “in the normal way,

   which is to get witnesses and have them testify under oath.” (Apr. 13, 2021 Pretrial Conference

   Tr. at 22:11-14).

          Next, the Manufacturers’ admission that their accused products infringed TWW’s patent

   claims in a public court filing (see Team Worldwide Corp. v. Walmart Stores, Inc., et al., 2-17-cv-

   235, (E.D. Tex.), Dkt. No. 441) was contrary to their pecuniary interests and had the potential of

   exposing them to civil liability. In fact, the Walmart case, in which Manufacturers were

   indemnifying defendants (just as they are indemnifying Defendants in this consolidated action),

   promptly settled following the filing of the Infringement Admission. Further, the fact that this

   admission was made in a public filing with this Court strongly suggests that Manufacturers would

   not have made the damaging statements on the public record for the world to see unless the

   statements were true. Williamson v. United States, 512 U.S. 594, 611 (1994) (“The rationale of

   the hearsay exception for statements against interest is that people seldom ‘make statements which

   are damaging to themselves unless satisfied for good reason that they are true.’”) (quoting

   Advisory Committee’s Notes on Fed. Rule Evid. 804); see also United States v. Gonzalez, 559

   F.2d 1271, 1273 (5th Cir. 1977) (finding out-of-court statements against interest admissible). For




                                                    3
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 5 of 8 PageID #: 19562




   these reasons, the Infringement Admission is admissible as a statement against interest under Rule

   804 and should be considered by the jury at trial.

    II.   The Infringement Notice Should be Admissible as Highly Probative to TWW’s
          Willfulness and Infringement Case

          Federal Rule of Evidence 403 provides that “[t]he court may exclude relevant evidence if

   its probative value is substantially outweighed by a danger of one or more of the following: unfair

   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

   presenting cumulative evidence.” Fed. R. Evid. 403. “Rule 403’s scope is narrow” and its

   application “‘must be cautious and sparing’” as its “‘major function is limited to excluding matter

   of scant or cumulative probative force, dragged in by the heels for the sake of its prejudicial

   effect.’” United States v. Fields, 483 F.3d 313, 354 (5th Cir. 2007) (quoting United States v. Pace,

   10 F.3d 1106, 1116 (5th Cir. 1993)).

          The September 16, 2018 Infringement Admission establishes that Defendants were on

   notice that the Manufacturers admitted that many of the exact same accused products in this case

   infringed the asserted patent, specifically, airbeds with the Intex 619A pump and the Bestway

   P3042 pump. Rather than taking any corrective action and commercially reasonable steps upon

   learning of either of these determinations, Defendants plowed ahead and sold millions of dollars

   of the accused products. Thus, the Infringement Admission is highly probative of TWW’s

   willfulness and infringement case. The fact that the Defendant retailers were not parties to the

   Walmart case does not make the admissions by intervenor indemnifiers Intex, Bestway, and

   Coleman irrelevant. It is worth noting that the same counsel representing manufacturer intervenors

   in the Walmart action are representing the Defendants in this case. In fact, they are challenging the

   very same infringement that their Manufacturers admitted before, and are having their third bite at




                                                    4
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 6 of 8 PageID #: 19563




   the invalidity apple. For these reasons, TWW requests that the Magistrate Judge’s grant of

   Defendants’ motion to strike be overturned.

   III.   The Infringement Admission is Embedded in This Case

          The Infringement Admission has been cited heavily throughout every stage of this

   litigation. At the outset, the Admission was made a part of the public record in this case when it

   was attached to each Complaint served on Defendants. The Admission was also discussed in detail

   in the parties’ expert reports, including the report of TWW’s technical expert, Dr. Glen Stevick,

   who used the Admission to support his analysis on infringement. It was also the subject of most

   of the depositions taken in this case whereby each deponent provided testimony about its existence

   and impact on this consolidated action. Because it is central to so many elements of this action,

   the Infringement Admission should not now be excluded.

   IV.    Conclusion

          For the foregoing reasons, TWW respectfully requests that the Court reject the ruling on

   Defendant’s Motion to Strike References to the Prior Wal-Mart Infringement Notice and

   Arbitration Infringement Findings (Dkt. No. 394 at 2).

      Dated: May 18, 2021                        Respectfully submitted,
                                                 /s/ Korula T. Cherian
                                                 Robert Ruyak
                                                 Corrine Saylor Davis
                                                 J. Michael Woods
                                                 Jane Inkyung Shin
                                                 RuyakCherian LLP
                                                 1901 L St. NW, Suite 700
                                                 Washington, DC 20036
                                                 Telephone: (202) 838-1560
                                                 robertr@ruyakcherian.com
                                                 corrinesd@ruyakcherian.com
                                                 michaelw@ruyakcherian.com
                                                 janes@ruyakcherian.com

                                                 Korula T. Cherian
                                                 Robert Harkins
                                                    5
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 7 of 8 PageID #: 19564




                                     RuyakCherian LLP
                                     1936 University Ave., Ste. 350
                                     Berkeley, CA 94702
                                     Telephone: (510) 944-0190
                                     sunnyc@ruyakcherian.com
                                     bobh@ruyakcherian.com

                                     Elizabeth L. DeRieux
                                     State Bar No. 05770585
                                     Capshaw DeRieux, LLP
                                     114 E. Commerce Ave.
                                     Gladewater, TX 75647
                                     Telephone: (903) 845-5770
                                     ederieux@capshawlaw.com

                                     Counsel for Plaintiff Team
                                     Worldwide Corporation




                                        6
Case 2:19-cv-00092-JRG-RSP Document 436 Filed 05/18/21 Page 8 of 8 PageID #: 19565




                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who are deemed to have consented to electronic

   service are being served this 18th day of May 2021 with a copy of this document via CM/ECF.


                                               /s/ Korula T. Cherian




                                                  7
